PER CURIAM.
Appellant, Manuel S. Conde, challenges the propriety of two interlocutory orders entered by the court below.
The first order discharged appellee and its surety from their obligations under a bond which had been posted in order to obtain an “emergency injunction without notice” against the appellant. The trial judge found that the emergency injunction without notice had been entered properly.
Subsequently, the appellant was adjudged in contempt of court for failure to comply with a prior order of the trial court. The contempt order permitted appellant to purge himself of the contempt order by compliance with its terms, within thirty days, by the delivery of certain personal property to the appellees.
We find that there is substantial competent evidence in the record to support the finding and adjudication holding appellant in contempt of court.
The appeal from the other interlocutory order is dismissed, sua sponte. See Morris v. Rabara, Fla.App.1962, 145 So.2d 265; Bronk v. Bronk, 46 Fla. 474, 35 So. 870 (1903).
It is so ordered.